Citation Nr: 1760859	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for rectus diastasis, to include as secondary to service-connected prostate cancer.


ORDER

Service connection for rectus diastasis, to include as secondary to service-connected prostate cancer is denied.


FINDING OF FACT

The Veteran's rectus diastasis is not the result of disease or injury in active service, and is not proximately due to, or aggravated by, service-connected prostate cancer.

CONCLUSION OF LAW

The criteria for entitlement to service connection for rectus diastasis, to include as secondary to service-connected prostate cancer, have not been met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran testified at a Board hearing before the undersigned.  In June 2016, the Board remanded this matter for further evidentiary development.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts entitlement to service connection for rectus diastasis as secondary to his service-connected prostate cancer.

Service treatment records are silent as to any complaints of or treatment for rectus diastasis.  Post-service treatment records reflect a December 2008 VA treatment record indicating that the Veteran had a classic appearance for rectus diastasis.  In a January 2009 statement by Dr. P. E., he wrote that he annually saw the Veteran for physicals, most recently in April 2008, and at that time there was no diagnosis of rectus diastasis. 

The Veteran was afforded a VA urology examination in April 2009.  The examiner noted review of the Veteran's claims file and documented the Veteran's pertinent medical history.  Following examination of the Veteran, the examiner provided an opinion regarding the Veteran's diagnosed rectus diastasis.  She stated that "this is a condition which commonly occurs in those with large body habitus and small women carrying a large fetus or twins.  The condition is not known to be associated with abdominal surgery as in the case of this Veteran.  There is no herniation of the abdominal wall as occurs from a surgical incision but rather a separation in the right and left rectus muscles.  Therefore, it is not as likely as not related to surgery for prostate cancer condition."

In a June 2010 private treatment record, written by private treating physician, Dr. B. M., he wrote that the Veteran presented with a physical complaint of having recurrent symptoms of abdominal pain associated with diastases recti.  The Veteran attributed this to problems he had dating to 2008.  At that time, the Veteran underwent a cystography in August of 2008 for urethral stenosis.  The procedure was unsuccessful and subsequently the Veteran underwent urethral dilation with postoperative self-catherization that he continued for three months.  The Veteran was now able to void without any difficulties but shortly after the initial surgery in 2008, the Veteran noticed that he had developed abdominal bulging that occurred before the initial cystography with symptoms of urinary leaking and voiding difficulties.  The Veteran had undergone a prostatectomy in January of 2008 for prostate cancer.  He contended that the resulting scar tissue probably caused the urethral stenosis, which subsequently developed into the diastase recti in 2008.  Dr. B. M. further stated that he was in agreement that the resulting urethral stenosis caused the diastases recti.

On the Veteran's April 2011 VA Form 9, he further explained that prior to being diagnosed with prostate cancer, he did not have any issues with rectus diastasis.  After his surgery, the bulge in his stomach appeared.  He expressed his belief that either the surgery itself or the scar tissue that was clogging his urethra track caused this issue.

As noted in the June 2016 Board remand, although the April 2009 VA examiner opined that the Veteran's diagnosed rectus diastasis was not caused by his service-connected prostate cancer, the examiner did not provide an opinion as to whether the rectus diastasis was aggravated by the service-connected disability.  Thus, pursuant to the June 2016 Board remand, a July 2016 VA opinion was obtained regarding whether it was at least as likely as not that the Veteran's rectus diastasis was caused or aggravated by his service-connected prostate cancer.

In the July 2016 VA opinion, the examiner stated that the Veteran had a retropubic prostatectomy for cancer in 2007 at the Ann Arbor VA Medical Center.  The surgical approach was from below and did not in any way impinge upon the Veteran's anterior abdomen or specifically the diastasis rectus.  He did develop a bladder neck contracture which was later dilated.  Again, this did not involve the area of the diastasis.  The examiner further noted that in December 2008, the Veteran consulted General Surgery because of what he believed was a large hernia secondary to his prostate surgery.  The surgery notes described no hernia, but did reveal a diastasis rectus, which the examiner explained is a separation of the rectus muscles unrelated to previous surgery.  The examiner stated that neither that note nor follow-up notes described anything which could be interpreted as an aggravation of the diastasis.  In conclusion, the examiner opined that the Veteran's diastasis rectus was neither caused by nor aggravated by the Veteran's prostate cancer nor by surgery for cancer.  The examiner further reasoned that the Veteran's surgery was anatomically distant from the diastasis and there was no physiologic mechanism by which it could have caused or aggravated this condition.

In November 2016, the RO obtained a VA opinion regarding direct service connection.  The examiner opined that the Veteran's diastasis was neither caused by nor aggravated by service.  He reasoned that this condition was present on neither his enlistment nor his discharge exam.  The examiner concluded in stating that "being absent during service, there is no mechanism by which service could have aggravated the condition."

In this case, the record does not show, and the Veteran does not contend, that service connection is warranted on a direct basis.  As shown above, service treatment records contain no treatment or diagnosis of rectus diastasis and the Veteran has not contended he had any symptoms related to rectus diastasis during service.  Rectus diastasis was not detected or diagnosed until approximately December 2008, many decades after the Veteran's separation from active service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's rectus diastasis is directly related to his active service. 

With respect to secondary service connection, the April 2009 VA examiner opined that the Veteran's rectus diastasis was not caused by his service-connected prostate cancer.  The examiner explained that "this is a condition which commonly occurs in those with large body habitus and small women carrying a large fetus or twins.  The condition is not known to be associated with abdominal surgery as in the case of this Veteran.  There is no herniation of the abdominal wall as occurs from a surgical incision but rather a separation in the right and left rectus muscles.  Therefore, it is not as likely as not related to surgery for prostate cancer condition."

Furthermore, the July 2016 VA examiner opined that the Veteran's diastasis rectus was neither caused by nor aggravated by the Veteran's prostate cancer nor by surgery for cancer.  Essentially, the examiner reasoned that the Veteran's surgery was anatomically distant from the diastasis and there was no physiologic mechanism by which it could have caused or aggravated this condition.

This evidence weighs against the onset of rectus diastasis during the Veteran's period of service or as secondary to his service-connected prostate cancer.  There is no competent evidence of record to refute the findings and opinions of the April 2009 and July 2016 VA examiners and the Board finds their findings and opinions to be particularly the most probative evidence of record as the opinions were based on a factually correct premise and contain thorough rationale.  With respect to the June 2010 statement by Dr. B. M. indicating that he was in agreement with the Veteran's belief that his resulting urethral stenosis caused his rectus diastasis, the Board finds this opinion lacks probative value because no rationale had been provided by the physician. 

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology for rectus diastasis.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the Veteran's currently diagnosed rectus diastasis had its onset in service or is secondary to his service-connected prostate cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4. 

Consequently, service connection for rectus diastasis on a direct or secondary basis is not warranted.  The preponderance of the evidence is against the claim of service connection for rectus diastasis.  There is no doubt to be resolved and service connection is not warranted for rectus diastasis.  See 38 U.S.C.A. § 5107 (b); 3.102.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veteran

Department of Veterans Affairs


